Order entered November 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01070-CV

                IN RE LILIANA SANCHEZ MENDEZ, Relator

          Original Proceeding from the 301st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-21-18680

                                    ORDER
        Before Chief Justice Burns and Justices Partida-Kipness and Smith

      This original proceeding challenges the June 14, 2022 order granting a new

trial signed in the 301st District Court of Dallas County, Texas by the Honorable

Mary Brown, who has since recused herself from the case. The case was ultimately

transferred to the 254th District Court of Dallas County, Texas.

      When the original trial judge who rendered the disputed order voluntarily

recuses herself but continues to hold office, the appellate court should, in its

discretion, either deny the petition or abate the proceedings pending consideration

of the challenged order by the new trial judge. In re Blevins, 480 S.W.3d 542, 544

(Tex. 2013) (orig. proceeding).
      Accordingly, we ABATE this original proceeding. This case is removed from

the Court’s active docket until further order of this Court, to allow the 254th District

Court to reconsider the ruling of the 301st Judicial District Court. We further

ORDER the parties to file a status report with this Court within TEN DAYS of any

ruling by the successor judge on real party in interest’s motion for new trial.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE